Citation Nr: 0111458	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-14 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than September 16, 
1998, for service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard of Indiana from 
August 1987 to January 1989, and had active military service 
from August 1987 to March 1988.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran was discharged from active service in March 
1988, and from the Army National Guard of Indiana in January 
1989.

2.  A claim for service connection for PTSD was not received 
until September 16, 1998, and this is not in dispute.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 16, 
1998, for service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.155, 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that all relevant facts have been 
properly developed and that no further development is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Therefore, although this liberalizing law was signed by the 
President after the case was forwarded to the Board, the 
Board has concluded that no useful purpose would be served by 
remanding the case to the RO for consideration of the 
veteran's claim in light of the VCAA.  

Factual background

The record reflects that the veteran, in July 1988, applied 
for VA educational benefits; no reference to disability was 
made at that time.

The record reflects that the veteran thereafter filed a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, on September 16, 1998, alleging entitlement to 
service connection for PTSD.  In an accompanying letter, the 
veteran essentially contended that she had not filed her 
claim for service connection earlier because she had been 
erroneously told that she was ineligible for compensation 
benefits.

Thereafter, following further development of the veteran's 
claim, service connection for PTSD was granted in December 
1999, effective September 16, 1998.

In several subsequent statements, the veteran contends that 
she was not made aware of her potential eligibility for 
compensation benefits until September 1998, arguing that the 
effective date of service connection for PTSD should 
therefore be much earlier.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.  

The record reflects, and the veteran does not dispute, that a 
claim for service connection for PTSD was not filed until 
September 16, 1998.  The veteran argues only that, prior to 
that date, she was unaware that she could file a claim for 
compensation benefits.  Accordingly, as it is undisputed that 
a claim for service connection for PTSD was not filed until 
September 16, 1998, more than one year following the date of 
the veteran's discharge from service, the Board must conclude 
that entitlement to an effective date earlier than September 
16, 1998, for service connection for that disability is not 
in order.


ORDER

Entitlement to an effective date earlier than September 16, 
1998, for service connection for PTSD is denied.




		
 	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

